Name: Commission Regulation (EEC) No 574/93 of 11 March 1993 introducing a countervailing charge on fresh lemons originating in Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3. 93 Official Journal of the European Communities No L 59/25 COMMISSION REGULATION (EEC) No 574/93 of 11 March 1993 introducing a countervailing charge on fresh lemons originating in Cyprus Regulation (EEC) No 249/93 0, the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas, for fresh lemons originating in Cyprus the entry price calculated in this way has remained at least ECU 0,6 below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these fresh lemons ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 0 are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92 0, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,6 below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 1413/92 of 27 May 1992 fixing for the 1992/93 marketing year the reference prices for fresh lemons (3) fixed the reference price for products of class I for the period November 1992 to April 1993 at ECU 47,15 per 100 kilograms net ; Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 (1 ) of Commission Regulation (EEC) No 21 18/74 (4), as last amended by HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of ECU 3,56 per 100 kilograms net is applied to fresh lemons (CN code ex 0805 30 10) originating in Cyprus. Article 2 This Regulation shall enter into force on 13 March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5 . 1972, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 23. O OJ No L 146, 28 . 5 . 1992, p. 71 . (4) OJ No L 220, 10 . 8 . 1974, p. 20 . 0 OJ No L 28, 5 . 2. 1993, p . 45. (6) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 387, 31 . 12. 1992, p . 17.